Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-21 of U.S. Application 16/665,366 filed on October 28, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 and 11/18/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (USPGPub 20030193820) in view of Hsueh et al (USPGPub 20080048580).

    PNG
    media_image1.png
    521
    676
    media_image1.png
    Greyscale

Prior Art: Nakayama
Regarding claim 1, Nakayama discloses a current detecting circuit of a power converter (figs 1-6), wherein the power converter comprises a transformer (T) , and the transformer at least comprises: a magnetic core (not shown but there since it is a transformer), a primary winding (L1) and a secondary winding (L2), wherein the primary winding and the secondary 
However, Hsueh discloses wherein a number of turns of the auxiliary winding is same to a number of turns of the secondary winding (abstract discloses secondary coil and auxillary coil turns are equal). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Nakayama in view of Hsueh in order to produce similar field based on sensing. 

Regarding claim 2, Nakayama discloses wherein the impedor is a resistor, and a resistance of the resistor is greater than 10 times of a resistance of a parasitic resistor of the auxiliary winding (par 48 discloses being a variable resistor. Therefore would be greater than 10 times of a resistance of the auxiliary winding). 

Regarding claim 3, Nakayama discloses wherein the impedor comprises a capacitor or an impedance network, and the impedance network comprises a resistor and a capacitor (shown in fig 1 having G3 as a capacitor). 

Regarding claim 5, Nakayama discloses wherein one end of the secondary winding of the transformer is a Direct Current (DC) potential terminal, 291800092CN01-US and the other end of the impedor that is not coupled to the auxiliary winding is coupled to the DC potential terminal (as shown in figs 1-6 where the impedor is connected to Is).

Regarding claim 6, Nakayama discloses wherein the primary winding, the secondary winding and the auxiliary winding are planar windings (shown in figs1-6).

Regarding claim 10, Nakayama discloses wherein a circuit topology of the power converter is a resonant circuit topology, a flyback circuit topology or a dual flyback circuit topology comprising the transformer (abstract discloses being a flyback circuitry).
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (USPGPub 20030193820) in view of Hsueh et al (USPGPub 20080048580) in view of Yao et al (USPGPub 20140268919). 

Regarding claim 4, Nakayama in view of Hsueh does not fully disclose wherein an impedance value of the impedor is infinite.
However, Yao discloses wherein an impedance value of the impedor is infinite (par 23 discloses being an open circuit). It would have been obvious to a person having ordinary skill in the art at .

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a current detecting circuit of a power converter, wherein the power converter comprises a transformer, and the transformer at least comprises: a magnetic core, a primary winding and a secondary winding, wherein the primary winding and the secondary winding are coupled through the magnetic core, and a combination of the primary winding, the secondary winding and the magnetic core is used to transmit a main power of the power converter, wherein the current detecting circuit at least comprises: wherein the current detecting circuit further comprises: a filtering and amplifying circuit coupled in parallel to the impedor to filter and amplify the terminal voltage of the impedor, wherein a magnitude of the filtered and amplified voltage signal is proportional to the output current of the power converter in combination with the other limitations of the claim.

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a current detecting circuit of a power converter, wherein the power converter comprises a transformer, and the transformer at least comprises: a magnetic core, a primary winding and a secondary winding, wherein the primary winding and the secondary winding are coupled through the magnetic core, and a combination of the primary winding, the secondary winding and the magnetic core is used to transmit a main power of the power converter, wherein the current detecting circuit at least comprises: wherein the current detecting circuit further comprises:  a temperature detecting circuit configured to detect a temperature of the transformer; and a temperature compensation unit configured to compensate the filtered terminal voltage of the impedor based on the temperature detected by the temperature detecting circuit in combination with the other limitations of the claim.

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a current detecting circuit of a power converter, wherein the power converter comprises a transformer, and the transformer at least comprises: a magnetic core, a primary 

Reasons for Allowance

Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 21, the prior art of record taken alone or in combination fail to teach or suggest a current detecting circuit of a power converter, wherein the power converter comprises a transformer, and the transformer at least comprises: a magnetic core, a primary winding, a first secondary winding and a second secondary winding coupled in series to the first secondary winding, wherein the primary winding, the first secondary winding and the 301800092CN01-US second secondary winding are coupled through the magnetic core, and the combination of the primary winding, the first secondary winding, the second secondary winding and the magnetic core is used to transmit a main power of the power converter, wherein the current detecting circuit comprises: a first impedor, wherein one end of the first impedor is coupled to the first auxiliary winding to form a first series branch, the first series branch is coupled in parallel to the first secondary winding, and a second impedor, wherein one end of the second impedor is coupled to the second auxiliary winding to form a second series branch, the second series branch is coupled in parallel to the second secondary winding, and a terminal voltage of the second impedor is proportional to a magnitude of the output current of the power converter in combination with the other limitations of the claim.

Claims 12-21 are also allowed as they depend on allowed claim 11. 


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Kyono et al (USPGPub 20060109693): discloses transformer with a resistor connected to an inductor.

Miyazaki et al (US Pat No. 5408401): discloses current transformer with a voltage and current limit circuit. 


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868